State of New York
                    Supreme Court, Appellate Division
                        Third Judicial Department
Decided and Entered: October 27, 2016                    521958
________________________________

In the Matter of ARIEZ T.,
   Alleged to be a Neglected
   Child.

SCHENECTADY COUNTY DEPARTMENT
   OF SOCIAL SERVICES,                       MEMORANDUM AND ORDER
                    Respondent;

JOHN T.,
                    Appellant.
________________________________


Calendar Date:    September 6, 2016

Before:    Peters, P.J., McCarthy, Lynch, Rose and Clark, JJ.

                              __________


     Sandra M. Colatosti, Albany, for appellant.

      Kevin M. Litz, Schenectady County Department of Social
Services, Schenectady, for respondent.

     Alexandra G. Verrigni, Rexford, attorney for the child.

                              __________


Lynch, J.

      Appeal from an order of the Family Court of Schenectady
County (Powers, J.), entered June 30, 2015, which, in a
proceeding pursuant to Family Ct Act article 10, denied
respondent's motion to dismiss the petition.

      Respondent is the father of a child born in December 2014.
Family Court removed the child from his mother's care immediately
after his birth. In April 2015, petitioner commenced this
proceeding to adjudicate the child to be neglected based, in
                              -2-                521958

part, on respondent's long history of substance abuse coupled
with his admission that one month earlier, he had been admitted
to the hospital after he consumed "70 beers and snorted an eight
ball of cocaine." Respondent moved to dismiss the neglect
petition, arguing that, without an allegation that the conduct
occurred in the child's presence, there was no basis for Family
Court to find that he had neglected the child. In June 2015,
Family Court denied the motion, finding that petitioner
established a prima facie case for neglect and permitted the
proceeding to continue. Respondent now appeals.

      The attorney for the child advises that, during the
pendency of this appeal, petitioner filed a permanent neglect
petition pursuant to Social Services Law § 384-b, and Family
Court determined that the child was abandoned (see Social
Services Law § 384-b [5]). On April 26, 2016, the court
terminated respondent's parental rights to the child. Under
these circumstances, we agree with the attorney for the child
that respondent's appeal has been rendered moot (see Matter of
Mary YY. [Albert YY.], 98 AD3d 1198, 1198 [2012]; Matter of Riley
SS. [Richard SS.], 90 AD3d 1179, 1179 [2011]). Although there is
an exception to the mootness doctrine where a finding of neglect
creates a stigma that affects future proceedings (see Matter of
Bayley W. [Jaden W.], 100 AD3d 1203, 1203-1204 [2012]), here,
because there was no such factual finding, the exception does not
apply (see Matter of Maddock E. [Luis E.], 138 AD3d 559, 559-560
[2016]).

     Peters, P.J., McCarthy, Rose and Clark, JJ., concur.
                              -3-                  521958

      ORDERED that the appeal is dismissed, as moot, without
costs.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court